969 A.2d 1145 (2009)
198 N.J. 639
In the Matter of Michael D. SINKO, an Attorney at Law.
Supreme Court of New Jersey.
May 15, 2009.

ORDER
MICHAEL D. SINKO of HADDONFIELD, who was admitted to the bar of this State in 1977, having been convicted in the United States District Court for the Eastern District of Pennsylvania of one count of conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(a)(3)(B) and one count of money laundering, in violation of 18 U.S.C. § 1956(a)(3)(B) and 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), MICHAEL D. SINKO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that MICHAEL D. SINKO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MICHAEL D. SINKO comply with Rule 1:20-20 dealing with suspended attorneys.